DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1, “…laser irradiation device according to claim 2…”, is incorrect as the claim depends upon itself. For the purposes of substantive examination, claim 2 will be assumed to depend upon claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sabau et al. (US 10082166 B2, hereinafter Sabau) in view of Karasaki et al. (JP 2017051990 A, hereinafter Karasaki).
Regarding claim 1, Sabau discloses a laser irradiation device roughening a surface (Page 20, Section 1, lines 32-33, “The surface treatment is a critical step governing the quality of adhesive bonded joints.”) of a member by irradiating a laser beam on the surface of the member (Page 23, Section 8, lines 13-28, “Two types of laser structuring were employed…(2) spot-by-spot, in which the laser beam was held over each spot for a certain amount of time in order to allow multiple laser shots over the same area.”) so as to enhance adhesiveness on the surface of the member (Page 24, Section 9, lines 18-20, “The surface roughness increased from 226 nm (as-received) to 392 nm for the laser interference structured surface of Al 5182…”), 
wherein the laser beam intensity can be controlled (Page 22, Section 5, lines 52-54, “Laser intensity, wavelength and pulse patterns can be tuned to achieve the optimum surface texture…”).
Sabau does not disclose:
wherein the laser beam is irradiated at intervals of predetermined time, and the laser beam at one time of irradiation has a waveform including a former portion in which an increase rate of irradiation intensity per unit time is maximized on an outset of irradiation and is gradually reduced as the irradiation intensity approaches a maximum, and a latter portion in which a reduction rate of irradiation intensity per unit time is maximized after the former portion and is gradually reduced as the irradiation intensity approaches a baseline current.
However, Karasaki discloses, in the similar field of using lasers to irradiation material surfaces, a laser beam with intervals of predetermined time (Page 1, Para. 3, line 1, “…drilling of thin plate base materials by laser…”), where the laser beam has a former portion that increases in intensity (Modified Fig. 2b, feature is shown, where amps are proportional to watts so an increase in watts would also lead to an increase in amps, where voltage is stated to command the diffraction efficiency and would like remain constant, Page 4, Para. 5 from end, lines 1-2) and a latter portion that decreases in intensity (Modified Fig. 2b, feature is shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser beam intensity from Sabau to be the specific wave function as taught by Karasaki. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using the laser beam specifically from the output of a laser oscillator with a predetermined delay time in order to achieve higher machining quality, where there would be higher energy density over a smaller area , as stated by Karasaki, Page 11, Para. 7, lines 1-3, “…laser processing method of the present embodiment, small diameter processing with a good taper rate can be realized by one shot of laser irradiation, and both processing quality required for small diameter and high productivity can be achieved.”.


    PNG
    media_image1.png
    373
    533
    media_image1.png
    Greyscale

Modified Figure 2b, Karasaki
	Regarding claim 2, modified Sabau teaches the apparatus according to claim 1, as set forth above, discloses wherein the waveform of the laser beam at one time of irradiation further includes an intermediate portion in which the increase rate of irradiation intensity per unit time approaches zero, the intermediate portion formed between the former portion and the latter portion (Inherently disclosed in teaching from Karasaki, where the wave function in modified Fig. 2b includes the intermediate portion, where such a feature allows for the excitation energy to be held constant in order to create a feature on the surface of the material).
	Regarding claim 3, modified Sabau teaches the apparatus according to claim 1, as set forth above, discloses a surface roughening method of irradiating a laser beam on a surface of a CFRP member (Inherently disclosed in Sabau, Page 22, Section 6, lines 3-5, “One of the laser-treated surface portions can include a CFPC material having carbon fibers embedded in resin.”) by the laser irradiation device so as to enhance adhesiveness on the CFRP member (Inherently disclosed in Sabau, Page 22, Section 6, lines 12-16, “Thus, the untreated sharp adhesive/resin rich interface of the CFPC is replaced by a rough, fiber-reinforced interface through which the adhesive would bond more effectively.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau et al. (US 10082166 B2, hereinafter Sabau) in view of Karasaki et al. (JP 2017051990 A, hereinafter Karasaki) in further view of Goya et al. (CN 106163726 A, hereinafter Goya).
	Regarding claim 4, modified Sabau teaches the apparatus according to claim 1, as set forth above.
Modified Sabau does not disclose:
further comprising: irradiating a plurality of laser beams including the laser beam, the plurality of laser beams aligned in a row; and irradiating the plurality of laser beams on the surface of the CFRP member at intervals of predetermined time by moving the laser irradiation device in a moving direction orthogonal to the row of the plurality of laser beams, wherein a ratio of a longitudinal interval size to a longest diameter is greater than or equal to 25% and less than or equal to 800%, the longest diameter defined as a moving directional length of each of recesses formed by irradiating the plurality of laser beams, the longitudinal interval size defined as a size of an interval between adjacent two of the recesses in the moving direction.
However, Goya discloses, in the similar field of laser irradiation on the surface of a material, a plurality of laser beams that are arranged in a row (Page 6, Para. 7, line 1, “…a laser output section 50 configuration of FIG. 4 with 5 rows and 5 rows 25 of VCSEL elements 56.”, and where multiple laser beams can be set on the surface, Page 12, Para. 6, lines 1-2, “…FIG. 24, the processing device 510 of the processing head 513 has a laser output unit 542 and a guiding optical system 544.”) to iridate the surface of a carbon fiber reinforced plastic material (Page 12, Para. 3, lines 1-2, “…processing device 410 through the plurality of laser output from the output device 42 of the laser L is irradiated onto the processed part 8…”, and Page 6, Para. 2, lines 5-6, “…processing component 8 can also be used by CFRP (carbon fiber reinforced plastic, Carbon Fiber reinforced Plastics)…”), where the laser beams can be moved (Page 7, Para. 4, lines 2-3, “…drive source 32 can make the cantilever 30 on the XYZ three-axial direction and theta direction.”), and where the ratio of longitudinal interval size to a longest diameter is greater than or equal to 25% and less than or equal to 800% (Fig. 24, where the laser beams come from laser output device 42, where the output device configuration would create ablations on the surface similar to the output configuration as the guiding optical system 544 is a lens that focuses each laser beam stated in Page 12, Para. 6; Modified Fig. 4, where the ratio between the longitudinal interval size to the longest diameter is shown to be greater than 100% but much less than 800%). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser ablation patterning in modified Sabau to include the specific row configuration and movement system for the laser beams and to have the specific ratio for the ablation as taught by Goya.
	Regarding the feature of the arrangement of the laser beams and the ratio of the longitudinal interval size to the longest diameter, it is the Examiner’s position that such a modification would be obvious to try. Sabau discloses using a movable laser beam to create multiple ablations on the surface of a material, shown in Fig. 14, where the width, depth, and shape/distribution of those ablations are capable of being varied. Goya then discloses a more specific matrixed laser beam system that can deliver similar multi-ablated features on the surface of a material. Since there are limited options regarding the location of the laser ablations on the surface of the material and Sabau inherently discusses varying positioning of the ablations, it would be obvious to try incorporating the ablation pattern from Goya. 
	Furthermore, it has been that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Goya’s further teaching of a laser matrix would be a mere duplication of the singular laser ablation system from Sabau. The overall design of the laser ablation system would be unchanged as the surface of the material could still be irradiated. However, the benefit to using additional lasers would be to increase efficiency in producing ablation features, which would be known to one of ordinary skill in the art.  

    PNG
    media_image2.png
    889
    1005
    media_image2.png
    Greyscale

Modified Figure 4, Goya
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al. (JP 2017047471 A) discloses a similar laser irradiation method used on the surface of a material which includes the waveform as claimed in Figure 1. Bohm (DE 102017202426 A1) discloses laser irradiation areas with ratios within the values as claimed, where Bohm shows that other configurations for the melt pools are known in the prior art. Clarke (US 6176959 B1) discloses laser ablation of a surface to provide a better surface for an adhesive to adhere to, the ratio and spacing between each ablation is as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761